
	

113 S1235 IS: Wireless Tax Fairness Act of 2013
U.S. Senate
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1235
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2013
			Mr. Wyden (for himself,
			 Mr. Toomey, Mr.
			 Pryor, Mr. Rubio,
			 Mr. Heller, Ms.
			 Ayotte, and Mrs. Shaheen)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To restrict any State or local jurisdiction from imposing
		  a new discriminatory tax on cell phone services, providers, or
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Wireless Tax Fairness Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)It is appropriate
			 to exercise congressional enforcement authority under section 5 of the 14th
			 Amendment to the Constitution of the United States and Congress’ plenary power
			 under article I, section 8, clause 3 of the Constitution of the United States
			 (commonly known as the commerce clause) in order to ensure that
			 States and political subdivisions thereof do not discriminate against providers
			 and consumers of mobile services by imposing new selective and excessive taxes
			 and other burdens on such providers and consumers.
			(2)In light of the
			 history and pattern of discriminatory taxation faced by providers and consumers
			 of mobile services, the prohibitions against and remedies to correct
			 discriminatory State and local taxation in section 306 of the Railroad
			 Revitalization and Regulatory Reform Act of 1976 (49 U.S.C. 11501) provide an
			 appropriate analogy for congressional action, and similar Federal legislative
			 measures are warranted that will prohibit imposing new discriminatory taxes on
			 providers and consumers of mobile services and that will assure an effective,
			 uniform remedy.
			3.Moratorium
			(a)In
			 generalNo State or local jurisdiction shall impose a new
			 discriminatory tax on or with respect to mobile services, mobile service
			 providers, or mobile service property, during the 5-year period beginning on
			 the date of enactment of this Act.
			(b)DefinitionsIn
			 this Act:
				(1)Mobile
			 serviceThe term mobile service means commercial
			 mobile radio service, as such term is defined in section 20.3 of title 47, Code
			 of Federal Regulations, as in effect on the date of enactment of this Act, or
			 any other service that is primarily intended for receipt on, transmission from,
			 or use with a mobile telephone or other mobile device, including but not
			 limited to the receipt of a digital good.
				(2)Mobile service
			 propertyThe term mobile service property means all
			 property used by a mobile service provider in connection with its business of
			 providing mobile services, whether real, personal, tangible, or intangible
			 (including goodwill, licenses, customer lists, and other similar intangible
			 property associated with such business).
				(3)Mobile service
			 providerThe term mobile service provider means any
			 entity that sells or provides mobile services, but only to the extent that such
			 entity sells or provides mobile services.
				(4)New
			 discriminatory taxThe term
			 new discriminatory tax means a tax imposed by a State or local
			 jurisdiction that is imposed on or with respect to, or is measured by, the
			 charges, receipts, or revenues from or value of—
					(A)a mobile service
			 and is not generally imposed, or is generally imposed at a lower rate, on or
			 with respect to, or measured by, the charges, receipts, or revenues from other
			 services or transactions involving tangible personal property;
					(B)a mobile service
			 provider and is not generally imposed, or is generally imposed at a lower rate,
			 on other persons that are engaged in businesses other than the provision of
			 mobile services; or
					(C)a mobile service
			 property and is not generally imposed, or is generally imposed at a lower rate,
			 on or with respect to, or measured by the value of, other property that is
			 devoted to a commercial or industrial use and subject to a property tax levy,
			 except public utility property owned by a public utility subject to rate of
			 return regulation by a State or Federal regulatory authority;
					unless such
			 tax was imposed and actually enforced on mobile services, mobile service
			 providers, or mobile service property prior to the date of enactment of this
			 Act.(5)State or local
			 jurisdictionThe term State or local jurisdiction
			 means any of the several States, the District of Columbia, any territory or
			 possession of the United States, a political subdivision of any State,
			 territory, or possession, or any governmental entity or person acting on behalf
			 of such State, territory, possession, or subdivision that has the authority to
			 assess, impose, levy, or collect taxes or fees.
				(6)Tax
					(A)In
			 generalThe term tax means a charge imposed by a
			 governmental entity for the purpose of generating revenues for governmental
			 purposes, and excludes a fee imposed on a particular entity or class of
			 entities for a specific privilege, service, or benefit conferred exclusively on
			 such entity or class of entities.
					(B)ExclusionThe
			 term tax does not include any fee or charge—
						(i)used
			 to preserve and advance Federal universal service or similar State programs
			 authorized by section 254 of the Communications Act of 1934 (47 U.S.C.
			 254);
						(ii)specifically
			 dedicated by a State or local jurisdiction for the support of E–911
			 communications systems; or
						(iii)used to preserve and advance Federal
			 telecommunications relay services or State programs implementing this Federal
			 mandate pursuant to title IV of the Americans with Disabilities Act of 1990
			 (Public Law 101–336; 104 Stat. 327) and codified in section 225 of the
			 Communications Act of 1934 (47 U.S.C. 225).
						(c)Rules of
			 construction
				(1)DeterminationFor
			 purposes of subsection (b)(4), all taxes, tax rates, exemptions, deductions,
			 credits, incentives, exclusions, and other similar factors shall be taken into
			 account in determining whether a tax is a new discriminatory tax.
				(2)Application of
			 principlesExcept as otherwise provided in this Act, in
			 determining whether a tax on mobile service property is a new discriminatory
			 tax for purposes of subsection (b)(4)(C), principles similar to those set forth
			 in section 306 of the Railroad Revitalization and Regulatory Reform Act of 1976
			 (49 U.S.C. 11501) shall apply.
				(3)ExclusionsNotwithstanding
			 any other provision of this Act—
					(A)the term
			 generally imposed as used in subsection (b)(4) shall not apply to
			 any tax imposed only on—
						(i)specific
			 services;
						(ii)specific
			 industries or business segments; or
						(iii)specific types
			 of property; and
						(B)the term new
			 discriminatory tax shall not include a new tax or the modification of an
			 existing tax that either—
						(i)(I)replaces one or more
			 taxes that had been imposed on mobile services, mobile service providers, or
			 mobile service property; and
							(II)is designed so that, based on
			 information available at the time of the enactment of such new tax or such
			 modification, the amount of tax revenues generated thereby with respect to such
			 mobile services, mobile service providers, or mobile service property is
			 reasonably expected to not exceed the amount of tax revenues that would have
			 been generated by the respective replaced tax or taxes with respect to such
			 mobile services, mobile service providers, or mobile service property;
			 or
							(ii)is a local jurisdiction tax that may not be
			 imposed without voter approval, provides for at least 90 days’ prior notice to
			 mobile service providers, and is required by law to be collected from mobile
			 service customers.
						4.EnforcementNotwithstanding any provision of section
			 1341 of title 28, United States Code, or the constitution or laws of any State,
			 the district courts of the United States shall have jurisdiction, without
			 regard to amount in controversy or citizenship of the parties, to grant such
			 mandatory or prohibitive injunctive relief, interim equitable relief, and
			 declaratory judgments as may be necessary to prevent, restrain, or terminate
			 any acts in violation of this Act.
			(1)JurisdictionSuch
			 jurisdiction shall not be exclusive of the jurisdiction which any Federal or
			 State court may have in the absence of this section.
			(2)Burden of
			 proofThe burden of proof in any proceeding brought under this
			 Act shall be upon the party seeking relief and shall be by a preponderance of
			 the evidence on all issues of fact.
			(3)ReliefIn
			 granting relief against a tax which is discriminatory or excessive under this
			 Act with respect to tax rate or amount only, the court shall prevent, restrain,
			 or terminate the imposition, levy, or collection of not more than the
			 discriminatory or excessive portion of the tax as determined by the
			 court.
			5.GAO
			 study
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study, throughout the 5-year period beginning on the
			 date of the enactment of this Act, to determine—
				(1)how, and the extent to which, taxes imposed
			 by local and State jurisdictions on mobile services, mobile service providers,
			 or mobile property, impact the costs consumers pay for mobile services;
			 and
				(2)the extent to which the moratorium on
			 discriminatory mobile services taxes established in this Act has any impact on
			 the costs consumers pay for mobile services.
				(b)ReportNot later than 6 years after the date of
			 the enactment of this Act, the Comptroller General shall submit, to the
			 Committee on the Judiciary of the House of Representatives and the Committee on
			 the Judiciary of the Senate, a report containing the results of the study
			 required under subsection (a) and shall include in such report recommendations
			 for any changes to laws and regulations relating to such results.
			
